Citation Nr: 1427781	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-37 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Evaluation of lumbosacral strain, currently rated as 40 percent disabling.

2.  Evaluation of hypertension, rated as 10 percent disabling prior to September 26, 2013.

3.  Evaluation of hypertension, rated as 40 percent disabling since September 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the course of the appeal, in a January 2014 rating decision, the RO granted a 40 percent rating for hypertension, effective September 26, 2013.  The Veteran has not indicated that he agreed with the higher rating assigned for his hypertension.  Therefore, the grant of a higher rating is not a full grant of the benefits sought, and this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Virtual VA claims file has been reviewed.  Other than a VA examination report, considered by the RO prior to issuance of the January 2014 supplemental statement of the case, documents contained therein are either duplicative of those in the paper claims file or irrelevant to the issues on appeal.  The documents pertaining to the Veteran in the Veterans Benefits Management System are duplicative of those in the claims file, including the Virtual VA claims file.  


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, lumbosacral strain is manifest by pain, without abnormal spinal contour.  Forward flexion is limited to 30 degrees, without ankylosis.  

2.  Throughout the entire rating period on appeal, hypertension requires continuous medication for control and is productive of diastolic pressure that is predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2013).

2.  The criteria for a disability rating of 40 percent, but no higher, for hypertension have been met for the rating period prior to September 26, 2013.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

3.  The criteria for a disability evaluation in excess of 40 percent for hypertension have not been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2008 and July 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for increased disability ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected hypertension and lumbosacral strain, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Veteran here does not assert that his disabilities worsened since the most recent VA examinations; he asserts entitlement to higher disability evaluations for the rating period on appeal.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted, and is not required by the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Veteran has been afforded adequate examinations on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any examination is inadequate to decide the claims being adjudicated herein, so the examinations are presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disabilities have not materially changed and uniform evaluations are warranted. 

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Lumbosacral Strain

In this case, the Veteran was granted service connection for lumbosacral strain in an April 1992 rating decision; at that time, the Veteran's lumbosacral strain was rated as noncompensable, effective August 27, 1991, pursuant to Diagnostic Code 5295.  In a March 2003 rating decision, the Veteran's disability evaluation was increased to 40 percent disabling, effective May 25, 1995; the Diagnostic Code was changed to 5295-5292.  Here, the applicable rating criteria for the spinal disabilities were revised, most recently in 2003.  The amendment that affected general diseases of the spine became effective September 26, 2003.  See 68 Fed. Reg. 41,454 (Aug. 27, 2003).  The Veteran filed his current claim for an increased disability rating in December 2007.  In the July 2008 rating decision on appeal, the Diagnostic Code listed remained 5295-5292, but the Veteran's lumbosacral strain was evaluated in accordance with the current rating criteria, Diagnostic Codes 5237-5243.  (see October 2009 Statement of the Case).

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Here, the Board is amending the Diagnostic Code assigned for his lumbosacral strain, so as to use the new criteria.  In short, the more appropriate code for rating the Veteran's lumbosacral strain is Diagnostic Code 5237, for lumbosacral or cervical strain.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).   

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula").  38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes provides for ratings from 10 to 60 percent based on the frequency and duration of incapacitating episodes, defined in Note 1 as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The maximum 60 percent schedular rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.  Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note 6 provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the general rating formula, a 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.   A 100 percent evaluation is to be assigned for unfavorable ankylosis of the entire spine.

40 Percent

The Veteran has been assigned a 40 percent evaluation for lumbosacral strain.  That is the maximum evaluation assigned for limited motion and further DeLuca analysis is actually not relevant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  The current evaluation contemplates flexion limited to 30 degrees or less.  In essence, if motion were limited to 0 degrees, the evaluation would remain 40 percent.  The evaluation would also be consistent with favorable ankylosis.  A higher evaluation could be assigned for unfavorable ankylosis or incapacitating episodes of at least 6 weeks duration.  He does not experience incapacitating episodes and does not have ankylosis.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that Veteran's lumbosacral strain is no more than 40 percent disabling.  The Board acknowledges that, at the April 2008 VA examination, the Veteran had flexion to 40 degrees, extension to 20 degrees, and lateral rotation to 20 degrees bilaterally, and lateral flexion to 20 degrees bilaterally; pain on flexion began at 10 degrees.  Nonetheless, at the more recent, September 2013 VA examination, he had flexion to 40 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally; he reported pain at 35 degrees flexion.  He had additional functional loss on repetitive use in for flexion, with flexion limited to 30 degrees.  The Veteran's VA examination reports show tenderness, without spasm, guarding, or abnormal gait.  The VA treatment records and VA examination reports indicated that there was pain on motion, but without weakness or atrophy; strength and reflex testing was normal.   There was also no evidence of postural abnormalities or abnormalities of the musculature of the spine.  Thus, applying the facts to the criteria set forth above, the Veteran is entitled to no more than a 40 percent evaluation for lumbosacral strain.

The Board finds that the criteria for a disability rating of 50 percent have not been met or more nearly approximated for any part of the rating period on appeal.  The evidence establishes that he does not have ankylosis.  The April 2008 VA examination report expressly stated that there was no evidence of ankylosis.  The September 2013 examination report did not note any findings of ankylosis, and stated that there was no evidence of deformity.  Here, we have considered the lay evidence of pain.  However, that evidence when accepted as correct does not establish that there is unfavorable ankylosis.  As previously noted, the September 2013 VA examiner stated that flexion was to 40 degrees and repetitive motion was to no worse than 30 degrees flexion.  The Veteran does not require the use of assistive devices for locomotion.

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current ratings are based on the objectively demonstrated reduced motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Regardless, as noted earlier, the current evaluation contemplates flexion limited to 30 degrees or less.  He is at the maximum evaluation for limited motion.  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 40 percent disability rating.  

The evidence also shows that the Veteran's lumbosacral strain has not been productive of incapacitating episodes for the rating period on appeal.  The Veteran has not reported, and the evidence does not demonstrate, that the Veteran experiences incapacitating episodes requiring bed rest; the Veteran's VA examination reports and treatment records do not demonstrate that his treating physicians noted any incapacitating episodes or prescribed bed rest.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the neurological examinations at the VA examinations showed decreased sensation in the left lower extremity due to his service-connected lumbosacral strain; he does not experience incontinence or  bowel complaints.  The Veteran was granted service connection for radiculopathy of the left lower extremity and assigned a separate 20 percent disability evaluation.  As the Veteran is separately evaluated for his neurological deficits of his left lower extremity, it is not for consideration here.  

Hypertension

The Veteran's hypertension is rated as 10 percent disabling prior to September 26, 2013 and 40 percent disabling since September 26, 2013 pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  According to Diagnostic Code 7101, a 10 percent disability evaluation is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or the individual has a history of diastolic pressure of 100 or more and requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  For the next higher 20 percent disability evaluation, diastolic pressure must be predominantly 110 or more or systolic pressure must be 200 or more.  A 40 percent disability evaluation requires diastolic pressure to be predominantly 120 or more, and a 60 percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that a 40 percent disability evaluation is warranted for the Veteran's hypertension.  The Veteran's hypertension has requires medication for control, and the Veteran has diastolic pressure that is 120 or more.  The Board acknowledges that the Veteran's blood pressure at the April 2008 VA examination ranged from 164/104 to 170/104, but points out that many of the Veteran's VA treatment records show instances where the Veteran's diastolic pressure was near or in excess of 120 (see, i.e., October 2009 VA treatment record).  At the more recent, September 2013 VA examination, his blood pressure was 100/120, 162/120, and 158/118.  However, there are no blood pressure readings demonstrating diastolic pressure that is predominantly 130 or more.   Therefore, the Veteran's symptomatology most closely approximates the criteria for a 40 percent disability evaluation.

In reaching this decision, the Board also considered other applicable Diagnostic Codes for his hypertension.  However, there is no evidence of hypertensive cardiovascular disease; at the April 2008 VA examination, there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  In September 2013, the heart examination was normal.  As such, 38 C.F.R. § 4.104, Diagnostic Code 7007 is not for application here.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's lumbosacral strain and hypertension are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination reports and which provided the basis for the disability ratings assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's lumbosacral strain and hypertension is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with lumbosacral strain and hypertension, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 



ORDER

An evaluation in excess of 40 percent for lumbosacral strain denied.

Entitlement to a disability evaluation of 40 percent for hypertension is granted for the rating period prior to September 26, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

An evaluation in excess of 40 percent for hypertension is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


